ORDER
PER CURIAM:
Following a jury trial, Wilber Mateo was convicted in the Circuit Court of Jackson County of three counts of endangering the welfare of a child, three counts of child abuse, and one count of first-degree assault. He appeals the judgment of the circuit court denying his motion for post-conviction relief under Supreme Court Rule 29.15 following an evidentiary hearing. Mateo contends that his trial counsel was ineffective for failing to object to the testimony of a social worker concerning the truthfulness of the victim’s pre-trial statements. Mateo also claims his trial counsel was ineffective for failing to object to the State’s closing argument, which asserted that the victim’s injuries must have been caused by a left-handed person, and that Mateo was left-handed based on observation of his note-taking during the trial. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).